DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions. 
Status
1.	Claims 1-5 and 8-17 as filed on 14 October 2019 restricted the scope of the claimed invention to SEQ ID NO:416 encoded by SEQ ID NO:415.  These claims were examined and rejected in an Office action mailed on 7 January 2021.  Applicant responded on 8 February 2021.  Claims 1-5 and 8-17 were examined and rejected in an Office action mailed on 5 May 2021.  Applicant filed an after-final response (1 June 2021) which was not entered (30 June 2021).  Applicant filed an RCE on 22 July 2021 for examination of the claims submitted 1 June 2021.  Claim 14 was cancelled and claim 24 was added.  Claims 1-5, 8-13, 15-17 and 24 were examined and rejected in an Office action posted on 16 November 2021.  Applicant responded on 23 February 2022.  Prior to responding, Applicant attempted to contact the examiner but a meeting was not arranged.  Claims 1-5, 8-13, 15-17 and 24 were examined in a non-final Office action mailed on 2 June 2022.  Applicant responded on 18 July 2022 (“Response”).
Claims 1-5, 8-13, 15-17 and 24 are examined herein.

Examiner’s Notes 
Citations to Applicant’s specification, if any, are abbreviated herein “Spec.”

35 USC § 102 Based Claim Rejections
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

2.	Claims 16-17 and 24 are rejected under 35 U.S.C. 102(b) as being anticipated by Troukhan & Mascia, US Patent Publication No. 2009/0094717 A1, published on 9 April 2009.
Applicant’s arguments submitted 18 July 2022 have been fully considered but are not persuasive.
As seen in the alignment below, Troukhan & Mascia teaches a polypeptide with the same sequence as instant SEQ ID NO:416, Troukhan & Mascia’s SEQ ID NO: 14020.  
Claims 1, 8 and 13 are method claims that, in brief, is drawn to making a plant that is transgenic for SEQ ID NO:416 and then selecting that plant for sucrose content or increased glucose release.  In claims 1 and 8, the transgenic polypeptide must have a COBRA domain, but that is defined by Applicant on page 8 of the specification as having at least 60% sequence identity to “residues 196 to 209 of SEQ ID NO:416.”  Therefore Troukhan & Mascia’s SEQ ID NO: 14020 satisfies that limitation.  
Troukhan & Mascia discloses a transgenic plant  (claim 10), plant cell (claims 8-9), and food product (claim 13 (see also claim 14)) comprising the transgene that is its SEQ ID NO:4020 as defined in Troukhan & Mascia’s claim 1.  
Claims 1, 8 and 13 are rejected under 35 USC 103 infra.
Claim 16 is drawn to the transgenic plant produced by the method of claim 13 which expresses SEQ ID NO:416, i.e. Troukhan & Mascia’s SEQ ID NO:14020.  
Claim 17 is drawn to a seed product comprising embryonic tissue from the transgenic plant of claim 13 expressing SEQ ID NO:416, i.e. Troukhan & Mascia’s SEQ ID NO:14020.
Claim 24 is drawn to a cell from the transgenic plant of claim 13 expressing SEQ ID NO:416, i.e. Troukhan & Mascia’s SEQ ID NO:14020.
Neither claim 17 nor 24 recite any property.  Claim 16 only recites SEQ ID NO:416, i.e. Troukhan & Mascia’s SEQ ID NO:14020.  The MPEP requires that product claims are evaluated by the features of the product, and not how it was made.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

MPEP § 2113(i).  Therefore the plant, seed product and cell are indistinguishable from the plants, seed products and plant cells disclosed by Troukhan & Mascia.  Therefore Troukhan & Mascia anticipates claims 16-17 and 24.

Applicant’s Arguments and Response.
Applicant traverses the rejection under 35 USC 102.  Response, pp. 5-6.
Applicant argues that the rejected claims are dependent claims and thus incorporate all limitations of the base claims.  
Applicant’s argument is perplexing.  The base claims are method claims and the rejected claims are composition claims.  The rejected claims do not recite any structural difference that distinguish the rejected claims from the plants, seed products and cells taught by Troukhan & Mascia.  
Applicant’s response ignores the position taken by the examiner that the rejected claims must by analyzed under a Product-by-Process analysis.  
The examiner disagrees with Applicant’s analysis in the partial paragraph on the top of page 6.  Applicant cites to the prior Office action but cites to pages in the rejection under 35 USC 103.
Applicant alleges that “[Troukhan & Mascia] does not teach making the transgenic plant cells and plants.”  Response, p. 6.
The examiner categorically disagrees with that statement.  The citations to in the Troukhan & Mascia as set forth in the prior Office action and the current Office action do in fact teach “transgenic plant cells and plants.”
None of the claims require any property that distinguishes the claimed composition from the prior art composition.  Claim 24 is merely drawn to a cell.  Claim 16 is drawn to a plant, but no limitation in the plant requires that the plant has increased sucrose or glucose release.   See, in contrast, claims 3-4 and 9-10.
Neither the claims nor Applicant’s argument provides any wat to distinguish the invention claimed in the above rejected claims and the cells and plants taught by Troukhan & Mascia.
The Federal Circuit in the In re Gleave decision considered the issue as to whether a claim that individually lists hundreds of sequences is prior art with regard to a subsequent patent application that singles out a particular sequence.  In re Gleave, 560 F3d 1331, 90 USPQ2d 1235, 1237 (Fed. Cir. 2009).  The party arguing against the validity of the reference as prior art, Gleave, presented arguments that Appellant presents – merely listing numerous sequences somehow does not individually teach each sequence.  Id.  The Federal Circuit, however, held that a claim listing individually sequences still fully describes each individual sequence.  Id., p. 1241.  Even though the prior art listed hundreds of individual sequences, it still reads on each individual embodiment.  Id., p. 1240.  


US-12-286-964-14020
; Sequence 14020, Application US/12286964
; Publication No. US20090094717A1
; GENERAL INFORMATION
;  APPLICANT: Maxim Troukhan
;  APPLICANT: Peter Mascia
;  TITLE OF INVENTION: NUCLEOTIDE SEQUENCES AND CORRESPONDING POLYPEPTIDES CONFERRING
;  TITLE OF INVENTION:MODULATED PLANT CHARACTERISTICS
;  FILE REFERENCE: 2750-1716PUS2
;  CURRENT APPLICATION NUMBER: US/12/286,964
;  CURRENT FILING DATE: 2008-12-01
;  PRIOR FILING DATE:
;  PRIOR APPLICATION NUMBER: 60/997,507
;  PRIOR FILING DATE: 2007-10-03
;  NUMBER OF SEQ ID NOS: 21783
; SEQ ID NO 14020
;  LENGTH: 443
;  TYPE: PRT
;  ORGANISM: Panicum virgatum
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: Useful for making plants with altered carbohydrate content
US-12-286-964-14020

  Query Match             100.0%;  Score 2426;  DB 8;  Length 443;
  Best Local Similarity   100.0%;  
  Matches  443;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEPRCSVMVLALAAALSVAVAYDPLDPNGNITIKWDIMSWTPDGYVAVVTINNFQMYRQI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEPRCSVMVLALAAALSVAVAYDPLDPNGNITIKWDIMSWTPDGYVAVVTINNFQMYRQI 60

Qy         61 MAPGWTVGWTWAKKEVIWSMVGAQATEQGDCSRFKGNIPHCCKRTPAVVDLLPGVPYNQQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MAPGWTVGWTWAKKEVIWSMVGAQATEQGDCSRFKGNIPHCCKRTPAVVDLLPGVPYNQQ 120

Qy        121 IANCCRGGVISAYGQDPGAAVAAFQVSVGQAGTTNRTVKVPKNFTLLGPGPGYTCGPAKV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IANCCRGGVISAYGQDPGAAVAAFQVSVGQAGTTNRTVKVPKNFTLLGPGPGYTCGPAKV 180

Qy        181 VPSTVFLTPDRRRKTQALMTWNVTCTYSQYLASKYPSCCVSFSSFYNDTIVPCAKCACGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VPSTVFLTPDRRRKTQALMTWNVTCTYSQYLASKYPSCCVSFSSFYNDTIVPCAKCACGC 240

Qy        241 EHKTCVQGDSKRPLAVTGKHTHAAATRGHRDKEAPLLQCTTHMCPVRVHWHVKLNYKEYW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EHKTCVQGDSKRPLAVTGKHTHAAATRGHRDKEAPLLQCTTHMCPVRVHWHVKLNYKEYW 300

Qy        301 RAKIAITNFNYRMNYTQWTLVAQHPNLDNITEVFSFDYKPVVAYGSINDTROUKHAN & MASCIAFYGLKYFN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RAKIAITNFNYRMNYTQWTLVAQHPNLDNITEVFSFDYKPVVAYGSINDTROUKHAN & MASCIAFYGLKYFN 360

Qy        361 DHLMQAGPYGNVQSEVLMRKDASTFTFRQGWAFPRKVYFNGDECQMPPPDAYPYLPNAAL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DHLMQAGPYGNVQSEVLMRKDASTFTFRQGWAFPRKVYFNGDECQMPPPDAYPYLPNAAL 420

Qy        421 PAPVASLGAAVVAVVAFLVLVVV 443
              |||||||||||||||||||||||
Db        421 PAPVASLGAAVVAVVAFLVLVVV 443



35 USC § 103-Based Claim Rejections
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-4, 8-11, 13 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Troukhan & Mascia (“TaM”), US Patent Publication No. 2009/0094717 A1, published on 9 April 2009 in view of both Waclawovsky et al. (2010) Plant Biotech J 8:263-76 (published 2 March 2010) and Khanal et al. (2007) Biotech Bioeng 98(5):978-85.
Applicant’s arguments submitted 18 July 2022 have been fully considered but are not persuasive.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are method claims with three method steps.  Claim 1 requires growing a plant cell, regenerating a plant and then selecting the plant for increased sucrose content or increased glucose release.  Claim 8 requires introducing a transgene into a plant and then   selecting the plant for increased sucrose content or increased glucose release.  
In all claims, the transgene expresses a polypeptide at least 95% sequence identical to SEQ ID NO:416.
As seen in the alignment supra in the rejection under 35 USC 102, Troukhan & Mascia teaches a polypeptide with the same sequence as instant SEQ ID NO:416 and thus falling within the scope of the genus polypeptides.  In Troukhan & Mascia’s claim 1, polynucleotide’s encoding e.g. instant SEQ ID NO:416.  In claim 5, Troukhan & Mascia claims transgenically expressing, e.g. SEQ ID NO:416, in a plant to improve the plant’s phenotype characteristics – included in the recited characteristics are “starch content” and “chemical composition.”  In claim 19, Troukhan & Mascia teaches selecting a plant for improved characteristics.  See also claims 8-10.
One area that Troukhan & Mascia’s specification specifically calls out is biomass plants.  Troukhan & Mascia, paras. 0012-13.  See also paragraph 0100 where Troukhan & Mascia includes “sucrose-based energy crops like Saccharum sp. (sugarcane) and Beta vulgaris (sugarbeet).”
The only thing that Troukhan & Mascia does not teach is the precise assay used to select transgenic plants with improved characteristics.  However, appl did not invent increased sucrose or increased glucose release.  Those assays were known in the art.  Furthermore as seen above, Troukhan & Mascia specifically recites sucrose as a valuable characteristic.
In several of the claims, the transgenic polypeptide must have a COBRA domain, but that is defined by Applicant on page 8 of the specification as having at least 60% sequence identity to “residues 196 to 209 of SEQ ID NO:416.  Therefore Troukhan & Mascia’s SEQ ID NO: 14020 satisfies that limitation.
Troukhan & Mascia teaches making a transgenic plant cell and plant which expresses the sequences taught in Troukhan & Mascia’s patent application which includes its SEQ ID NO:14020 i.e. instant SEQ ID NO:416.  Troukhan & Mascia, claims 1, 4 and 8-10.  
Troukhan & Mascia also teaches heterologous regulatory sequences.  Id., para. 0034.
In summary, Troukhan & Mascia teaches that 
A method for producing a transgenic plant having modified growth, development or phenotype characteristics as compared to a wild-type plant of the same species, the method steps comprising: (a) inserting a nucleotide sequence according to claim 1 or 2 into an expression vector; (b) introducing the vector into a plant or a cell of a plant to overexpress the encoded polypeptide of the nucleotide sequence; and (c) selecting the transgenic plant for modified growth, development or phenotype characteristics as compared to the wildtype plant of the same species.

Troukhan & Mascia, claim 19.  Therefore Troukhan & Mascia teaches selecting for an improved phenotype.  Again, Troukhan & Mascia also focuses on “sucrose-based energy crops like Saccharum sp. (sugarcane) and Beta vulgaris (sugarbeet).”  Id., para. 0100.
Waclawovsky et al.’s teachings affirms that increasing sucrose content is valuable.  E.g., Waclawovsky et al., p. 267.  Therefore an assay selecting for increased sucrose content would have been obvious to one of ordinary skill in the art.  
Another aspect of improved biomass crop / energy crop is increased glucose release.  E.g., Khanal et al., p. 978.  
Therefore selecting a transgenic plant for increased sucrose production or increased glucose release is obvious.  
Therefore Troukhan & Mascia teaches all the elements of method claims 1 and 8.  An ordinary artisan would be motivated to follow the teachings of Troukhan & Mascia as supplemented by Waclawovsky et al. and Khanal et al. and express Troukhan & Mascia’s SEQ ID NO:14020 / instant SEQ ID NO:416 in a plant and select that plant for improved properties, including increased sucrose content.  Therefore method claims 1 and 8 are obvious.
Dependent claims 2, 11and 16 require a higher degree of sequence identity to SEQ ID NO:416.  Since Troukhan & Mascia’s SEQ ID NO:14020 is identical to SEQ ID NO:416, claims 2, 11 and 16 are obvious.
Claims 3-4 depend from claim 1 and individually require the plant has increased sucrose content and/or the increased glucose release, respectively.
Claims 9-10 depend from claim 8 and individually require the plant has increased sucrose content and/or the increased glucose release, respectively.
Claim 13 is drawn to a plant with a transgene where the plant is selected for increased sucrose content or increased glucose release.  
Troukhan & Mascia does not teach a working example featuring instant SEQ ID NO:416.  Troukhan & Mascia also does not teach the improved properties specifically associated with the transgenic expression of instant SEQ ID NO:416.  
Applicant however, does not teach any additional step, feature or structure that distinguishes the transgenic plant described in the specification from the plant taught by Troukhan & Mascia.  According to the specification, from the plant produced as part of the methods encompassed by claims 1.and/or 8 has increased sucrose content or glucose release..
However, in 2009, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction?  The Federal Circuit held that it did not, stating that “[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention].”  In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v TWi Pharm., Inc., 773 F.3d 1186, 1195, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014).
This is confirmed by the MPEP § 2112 (v) and § 2112.01.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention.  In re Best., pp. 195 USPQ 433-34.  
This establishes a prima facie case of obviousness and the compositions claimed in claims 3-4, 9-10 and 13 are obvious.
Dependent claim 16 only requires sequence identity to SEQ ID NO:416.  Dependent claims 17 and 24 only require the presence of the transgene.  Therefore claims 16-17 and 24 are also obvious.
The plants recited in claim 15 overlap with the plants recited in Troukhan & Mascia’s paragraph 01000 and thus claim 15 is obvious.
The Office has established a prima facie case of obviousness (e.g. MPEP § 2112.01) which Applicant fails to overcome.

Applicant’s Arguments and Response.
Applicant traverses all rejections under 35 USC 103.  Response, pp. 6-13.  In the argument, Applicant does not distinguish individual claims or the individual rejections under 35 USC 103.  Applicant reviews the rejection of record.  Id., pp. 6-7.
Applicant alleges that the Office action doesn’t articulate a reason to combine the teachings of the prior art.  Id., p. 7.  Applicant cites to KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007). and Otsuka Pharm. Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280, (Fed. Cir. 2012).  Response, pp. 6-7.
Applicant restates this allegation in the last two paragraphs of page 7.

The examiner disagrees.  The Office action points out that the aim of Troukhan & Mascia is to create plants with improved properties.  The Office action points out that Troukhan & Mascia teaches creating improved biomass plants.  The pending claims generically recite selecting for properties of the improved plants of Troukhan & Mascia.  The properties recited in the claims, in particular sucrose content, were known in the art and taught by Troukhan & Mascia  as an important property of biomass plants.
Regarding the rejection of claims 1 and 8 in particular, none of the independent method claims actually require that a plant expressing SEQ ID NO:416 has increased sucrose content or glucose release – the claim merely requires selection.
Additionally, the claims are actually vast genus claims where any polypeptide at least 95% sequence-identical to SEQ ID NO:416 is claimed.  The claims also include any plant.  The claims also allow for selecting on the basis of increased sucrose content OR glucose release.  
No claim recites a specific number except “416” to identify the sequence..
Additionally, as Applicant confirms, “[a]ll steps in the method claims were routine in the art.”  Id., p. 8 (last line in partial para. quoting the Office action).
Creating a transgenic plant expressing a cloned gene/protein was routine in the art.  Selecting a plant for improved properties was routine in the art.  The properties – sucrose content and glucose release - were known to the prior art.  The prior art also associated the properties with biomass plants.

Applicant cites to In re Stepan, 868 F.3d 1342 (Fed. Cir. 2017).  Id., p. 8.

The relevance is not clear.  Troukhan & Mascia teaches making transgenic plants with improved properties and clearly articulates the SAME polypeptide sequence.  How is routine optimization relevant?  Again, claims 1 and 8 merely require expression and selection.
Further, consider the scope of the claims.  Applicant is claiming all polypeptides at least 95% sequence identical to SEQ ID NO:416.  SEQ ID NO:416 is 443 amino acids in length.  Fixing the first 421 residues and varying the last 22 would give 2220 variants  (Google (10/7/22) calculates this number to be 705,429,498,686,404,044,207,947,776) which is a minimum estimate of the scope of claimed polypeptides.  
The claims, however, teach selecting for one or another improved property.   
Troukhan & Mascia also teaches selecting transgenic plants for improved properties as established supra.  
The claims read on all plants, including Arabidopsis, which may be an awesome model plant but not of much value as an energy crop.  Poison Ivy and Pothos are also both plants but what is the value of increased sucrose in those plants?  
Thus Applicant claims vast genera, but Applicant urges a razor-thin interpretation of the teachings of Troukhan & Mascia.
In any case, the Federal Circuit in the In re Gleave decision considered the issue as to whether a claim that individually lists hundreds of sequences is prior art with regard to a subsequent patent application that singles out a particular sequence.  In re Gleave, 560 F3d 1331, 90 USPQ2d 1235, 1237 (Fed. Cir. 2009).  The party arguing against the validity of the reference as prior art, Gleave, presented arguments that Appellant presents – merely listing numerous sequences somehow does not individually teach each sequence.  Id.  The Federal Circuit, however, held that a claim listing individually sequences still fully describes each individual sequence.  Id., p. 1241.  Even though the prior art listed hundreds of individual sequences, it still reads on each individual embodiment.  Id., p. 1240.  

On page 9, Applicant returns to the K.S.R Decision.  Applicant quotes from the decision that “an apparent reason to combine the known elements in the fashion claimed by the patent at issue."  Response, p. 9 (quoting KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 401, 82 U.S.P.Q. 2d 1385, 1389 (2007))

The rejection satisfies this test (reviewed without citations) .  Troukhan & Mascia teaches expressing the protein.  Troukhan & Mascia teaches selecting for improved properties.  Troukhan & Mascia teaches increasing sucrose in biomass plants.  Since there is a selection step, it produces plants with the relevant properties.  This also satisfies the TSM test which The Supreme Court agreed provided a helpful insight even if it should not be applied rigidly.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 419-20, 82 U.S.P.Q. 2d 1385, 1 389-90.(2007).
The claimed invention is also obvious to try.  This is a effectively a single reference 103 rejection.  Troukhan & Mascia lacks an ipsis verbis recitation of “increased sucrose content” and/or “increased glucose release.”  However, Troukhan & Mascia does teach the value of increased sucrose (para. 0100) and teaches selection (claim 19).  Troukhan & Mascia also does not provide a working example featuring SEQ ID NO:416.  Troukhan & Mascia, however, specifically articulates expressing the exact same polypeptide and the teachings of Troukhan & Mascia include increasing sucrose content as being valuable for biomass / energy crops.
Since Troukhan & Mascia teaches the value of increased sucrose, It is well within the realm of comment sense to select for increased sucrose.

Applicant turns to the Federal Circuit’s Personal Web Techs., LLC v. Apple, Inc., 848 F.3d 987, 992 (Fed. Cir. 2017) decision.  Response, p. 9.  

Applicant’s argument is not on point.  Again, this is effectively a single reference 103 rejection where Troukhan & Mascia teaches, e.g. all the steps of claims 1 and 8.  The secondary references were brought in to provide an ipsis verbis recitation of “increased sucrose content” and/or “increased glucose release.”  However, Troukhan & Mascia does teach the value of increased sucrose (para. 0100) and teaches selection (claim 19).  No combination of references is required.  
Claims 1 and 8 require selecting a plant for an improved characteristic.  As seen, Troukhan & Mascia also teaches selecting a plant for an improved characteristic.  Unsurprisingly, a plant with the required improved characteristic is obtained.

Applicant reviews the teachings of Troukhan & Mascia.  Response, p. 10.  All elements are recited.  Exactly!  No combination is required!
Applicant points out that Troukhan & Mascia does not correlate expression of SEQ ID NO:416 with increased sucrose content.  Id., p. 11.

Again, the pending claims require selection.  Troukhan & Mascia teaches selection (claim 19).  
Applicant cites to the number of sequences in Troukhan & Mascia’s sequence listing.  Id.  As pointed out above, that is a minuscule number compared to the scope of the claims.  
In any case, as reviewed above, in the In re Gleave decision the Federal Circuit considered the issue as to whether a claim that individually lists hundreds of sequences is prior art with regard to a subsequent patent application that singles out a particular sequence.  In re Gleave, 560 F3d 1331, 90 USPQ2d 1235, 1237 (Fed. Cir. 2009).  The party arguing against the validity of the reference as prior art, Gleave, presented arguments that Appellant presents – merely listing numerous sequences somehow does not individually teach each sequence.  Id.  The Federal Circuit, however, held that a claim listing individually sequences still fully describes each individual sequence.  Id., p. 1241.  Even though the prior art listed hundreds of individual sequences, it still reads on each individual embodiment.  Id., p. 1240.  

Applicant cites to a Board decision.  Response, pp. 11-12.
The decision is not readily available to the examiner and there is no indication that it is precedential.  Further, as Applicant pointed out (end of quote on page 12), the rejection was under 35 USC 102.  The instant rejection is under 35 USC 103.  Further, nothing in Applicant’s analysis of this decision mentions selecting.  That is a key feature of the pending claims and the instant rejection.
The rest of Applicant’s arguments again ignores the selection step required by at least claims 1 and 8 and taught by Troukhan & Mascia.
By ignoring the selection recited in the claims and taught by Troukhan & Mascia, Applicant appears to attempt to craft a rejection they would prefer because sch a rejection would better suit Applicant’s arguments.

In summary, if an ordinary artisan wants a biomass plant with improved properties, taught by Troukhan & Mascia, how is it surprising to select for properties that were known in the art?
Applicant appears to be attacking the references individually.  
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore Applicant’s argument fails to persuade.


4.	Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Troukhan & Mascia, US Patent Publication No. 2009/0094717 A1, published on 9 April 2009 in view of both Waclawovsky et al. (2010) Plant Biotech J 8:263-76 (published 2 March 2010) and Khanal et al. (2007) Biotech Bioeng 98(5):978-85 all in further view of Brover et al., US Patent Publication No. 2011/0167514 A1 claiming priority to 2007.
As seen above, claims 1 and 8 are obvious.  None of the references teach SEQ ID NO:417.  Dependent claims 5 and 12 require the polynucleotide sequence of SEQ ID NO:417 or a variant.  As seen in the alignment below, SEQ ID NO:417 was known in the prior art.  Therefore claims 5 and 12 are obvious.  

US-12-168-788-4395
; Sequence 4395, Application US/12168788
; Publication No. US20110167514A1
; GENERAL INFORMATION
;  APPLICANT: Slava Brover
;  APPLICANT: Timothy Swaller
;  APPLICANT: Kenneth A. Feldmann
;  APPLICANT: Max Troukhan
;  TITLE OF INVENTION: NUCLEOTIDE SEQUENCES AND CORRESPONDING POLYPEPTIDES CONFERRING
;  TITLE OF INVENTION:MODULATED PLANT CHARACTERISTICS
;  FILE REFERENCE: 2750-1712PUS2
;  CURRENT APPLICATION NUMBER: US/12/168,788
;  CURRENT FILING DATE: 2008-07-07
;  PRIOR APPLICATION NUMBER: 60/958,715
;  PRIOR FILING DATE: 2007-07-05
;  NUMBER OF SEQ ID NOS: 51846
; SEQ ID NO 4395
;  LENGTH: 1596
;  TYPE: DNA
;  ORGANISM: Panicum virgatum
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: Ceres CLONE 1804732
;  FEATURE:
;  NAME/KEY: misc_feature
;  OTHER INFORMATION: Encodes the peptide sequence at SEQ ID NO. 4396
US-12-168-788-4395

  Query Match             100.0%;  Score 1576;  DB 37;  Length 1596;
  Best Local Similarity   100.0%;  
  Matches 1576;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AACCAAATGCGGCGTCCTGCTGGTGTGGTCTAGCGAGCCGCGTGGTGCTTGGGCTCCGTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AACCAAATGCGGCGTCCTGCTGGTGTGGTCTAGCGAGCCGCGTGGTGCTTGGGCTCCGTT 60

Qy         61 CGTTCCGTTGAGGCTCGCGTCGATCTAGCGATGGAGCCCCGGTGCTCCGTGATGGTCCTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CGTTCCGTTGAGGCTCGCGTCGATCTAGCGATGGAGCCCCGGTGCTCCGTGATGGTCCTG 120

Qy        121 GCCCTCGCCGCCGCGCTATCCGTCGCAGTGGCTTACGACCCGCTGGACCCGAACGGGAAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCCCTCGCCGCCGCGCTATCCGTCGCAGTGGCTTACGACCCGCTGGACCCGAACGGGAAC 180

Qy        181 ATTACCATCAAATGGGACATCATGTCGTGGACGCCTGACGGCTATGTCGCGGTGGTGACG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ATTACCATCAAATGGGACATCATGTCGTGGACGCCTGACGGCTATGTCGCGGTGGTGACG 240

Qy        241 ATCAACAACTTCCAGATGTACCGGCAGATCATGGCGCCGGGGTGGACGGTGGGGTGGACG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ATCAACAACTTCCAGATGTACCGGCAGATCATGGCGCCGGGGTGGACGGTGGGGTGGACG 300

Qy        301 TGGGCCAAGAAGGAGGTGATCTGGTCCATGGTGGGCGCGCAGGCCACGGAGCAGGGCGAC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TGGGCCAAGAAGGAGGTGATCTGGTCCATGGTGGGCGCGCAGGCCACGGAGCAGGGCGAC 360

Qy        361 TGCTCCCGCTTCAAGGGCAACATCCCGCACTGCTGCAAGCGCACCCCCGCCGTCGTGGAC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TGCTCCCGCTTCAAGGGCAACATCCCGCACTGCTGCAAGCGCACCCCCGCCGTCGTGGAC 420

Qy        421 CTGCTGCCCGGCGTGCCCTACAACCAGCAGATCGCCAACTGCTGCCGGGGCGGCGTCATC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CTGCTGCCCGGCGTGCCCTACAACCAGCAGATCGCCAACTGCTGCCGGGGCGGCGTCATC 480

Qy        481 AGCGCCTACGGCCAGGACCCCGGCGCCGCCGTCGCCGCGTTCCAGGTCAGCGTCGGCCAG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AGCGCCTACGGCCAGGACCCCGGCGCCGCCGTCGCCGCGTTCCAGGTCAGCGTCGGCCAG 540

Qy        541 GCCGGCACCACCAACCGCACCGTCAAGGTGCCCAAGAACTTCACGCTGCTCGGCCCCGGC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GCCGGCACCACCAACCGCACCGTCAAGGTGCCCAAGAACTTCACGCTGCTCGGCCCCGGC 600

Qy        601 CCTGGGTACACCTGCGGCCCCGCCAAGGTCGTCCCCTCCACCGTCTTCCTCACGCCCGAC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 CCTGGGTACACCTGCGGCCCCGCCAAGGTCGTCCCCTCCACCGTCTTCCTCACGCCCGAC 660

Qy        661 CGCCGCCGCAAGACCCAGGCACTCATGACGTGGAACGTGACGTGCACCTACTCGCAGTAC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CGCCGCCGCAAGACCCAGGCACTCATGACGTGGAACGTGACGTGCACCTACTCGCAGTAC 720

Qy        721 CTGGCGTCCAAGTACCCGTCCTGCTGCGTCTCTTTCTCCTCCTTCTACAACGACACCATC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CTGGCGTCCAAGTACCCGTCCTGCTGCGTCTCTTTCTCCTCCTTCTACAACGACACCATC 780

Qy        781 GTGCCCTGCGCCAAGTGCGCCTGCGGCTGCGAGCACAAGACCTGCGTCCAGGGCGACTCG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 GTGCCCTGCGCCAAGTGCGCCTGCGGCTGCGAGCACAAGACCTGCGTCCAGGGCGACTCG 840

Qy        841 AAGCGGCCGCTGGCGGTGACGGGGAAGCACACGCACGCGGCGGCGACGCGCGGGCACCGG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 AAGCGGCCGCTGGCGGTGACGGGGAAGCACACGCACGCGGCGGCGACGCGCGGGCACCGG 900

Qy        901 GACAAGGAGGCGCCGCTGCTGCAGTGCACGACGCACATGTGCCCCGTGCGCGTGCACTGG 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 GACAAGGAGGCGCCGCTGCTGCAGTGCACGACGCACATGTGCCCCGTGCGCGTGCACTGG 960

Qy        961 CACGTCAAGCTCAACTACAAGGAGTACTGGCGCGCCAAGATCGCCATCACCAACTTCAAC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 CACGTCAAGCTCAACTACAAGGAGTACTGGCGCGCCAAGATCGCCATCACCAACTTCAAC 1020

Qy       1021 TACCGCATGAACTACACGCAGTGGACGCTCGTCGCGCAGCACCCCAACCTCGACAACATC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 TACCGCATGAACTACACGCAGTGGACGCTCGTCGCGCAGCACCCCAACCTCGACAACATC 1080

Qy       1081 ACCGAGGTCTTCAGCTTCGACTACAAGCCCGTCGTTGCCTACGGATCCATCAATGACACG 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 ACCGAGGTCTTCAGCTTCGACTACAAGCCCGTCGTTGCCTACGGATCCATCAATGACACG 1140

Qy       1141 GCCATGTTCTACGGGCTCAAGTACTTCAACGACCACCTCATGCAGGCGGGGCCGTACGGG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 GCCATGTTCTACGGGCTCAAGTACTTCAACGACCACCTCATGCAGGCGGGGCCGTACGGG 1200

Qy       1201 AACGTGCAGTCGGAGGTGCTCATGCGCAAGGACGCCAGCACCTTCACCTTCAGGCAGGGC 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 AACGTGCAGTCGGAGGTGCTCATGCGCAAGGACGCCAGCACCTTCACCTTCAGGCAGGGC 1260

Qy       1261 TGGGCGTTCCCGCGCAAGGTCTACTTCAACGGCGATGAGTGCCAGATGCCGCCGCCGGAC 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 TGGGCGTTCCCGCGCAAGGTCTACTTCAACGGCGATGAGTGCCAGATGCCGCCGCCGGAC 1320

Qy       1321 GCCTACCCCTACCTGCCCAACGCCGCCCTGCCGGCCCCCGTGGCGTCGCTGGGCGCCGCG 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 GCCTACCCCTACCTGCCCAACGCCGCCCTGCCGGCCCCCGTGGCGTCGCTGGGCGCCGCG 1380

Qy       1381 GTGGTGGCCGTCGTGGCGTTCCTGGTGCTGGTCGTGGTATGAGACATGAGAAAAACACAG 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 GTGGTGGCCGTCGTGGCGTTCCTGGTGCTGGTCGTGGTATGAGACATGAGAAAAACACAG 1440

Qy       1441 GAGAGCGATCGACCTAGCGCTAGAATCGGCCGGCATGGGGAGAAAAAGACGACGATGTTT 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 GAGAGCGATCGACCTAGCGCTAGAATCGGCCGGCATGGGGAGAAAAAGACGACGATGTTT 1500

Qy       1501 TGCTCTGTAGATACAGTCGACGTTTTGACTTTTGAGTTTCAGGATTGGTTTGGATATCTA 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 TGCTCTGTAGATACAGTCGACGTTTTGACTTTTGAGTTTCAGGATTGGTTTGGATATCTA 1560

Qy       1561 AGTTTTTTTTTCTTTC 1576
              ||||||||||||||||
Db       1561 AGTTTTTTTTTCTTTC 1576


Applicant’s Arguments 
Applicant does not separately argue this rejection.
Therefore Applicant’s argument fails to persuade.

Conclusion
5.	No claim is allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663